DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: instructing unit, front surface image cut amount computing unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:

        Both instructing unit, front surface image cut amount computing unit are described to be performed by the computer 13 CPU (paragraphs [0044] and [0052]).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a printing apparatus for printing on a front surface of a printing medium, and thereafter printing on a back surface of the printing medium, the 5apparatus comprising: a front surface print head for printing a front surface image based on front surface image data, over a surface page length on the front surface of the printing medium transported in a predetermined transport direction; a back surface print head for printing a back surface image based on back 10surface image data, on the back surface of the printing medium after the front surface image is printed; a data corrector for creating corrected front surface image data from the front surface image data by correcting an image size of the front surface image data based on elasticity information in the transport direction after printing of the 15front surface image; and a printing controller for controlling the front surface print head to perform printing based on the corrected front surface image data, on the front surface of the printing medium, and controlling the back surface print head to perform printing on the back surface of the printing medium.  

Takahashi (US 2016/0124363 A1) shows in paragraphs [006] and [0025] a technology is expected in which a front and a back image scaling factor are determined based on a precalculated amount of expansion/contraction of a sheet to correct image sizes, and accordingly the image scaling error on both sides of the sheet is reduced and sheet length measuring apparatus 100 measures a sheet length L (the length of the sheet P) before and after passing the fixing unit 12 upon duplex printing, and corrects an image scaling error (the image scaling correction) on a back side of the sheet based on the sheet expansion/contraction rate see figure 1. Takahashi do not include all the detailed combined limitations included in the claim including a front surface print head for printing a front surface image based on front surface image data, over a surface page length on the front surface of the printing medium transported in a predetermined transport direction; a back surface print head for printing a back surface image based on back 10surface image data, on the back surface of the printing medium after the front surface image is printed; a data corrector for creating corrected front surface image data from the front surface image data by correcting an image size of the front surface image data based on elasticity information in the transport direction after printing of the 15front surface image; and a printing controller for controlling the front surface print head to perform printing based on the corrected front surface image data, on the front surface of the printing medium, and controlling the back surface print head to perform printing on the back surface of the printing medium, therefore this claim is allowable.  
Tosa et al. (US 2015/0371119 A1) shows in paragraphs [0005] and [0033] an image forming apparatus having a function of detecting each size of the printing medium before printing the first surface and before printing the second surface to calculate the ratio of expansion or contraction, and correcting magnification of the image to be printed on the second surface depending on the ratio of expansion or contraction. Tosa do not include all the detailed combined limitations included in the claim including a front surface print head for printing a front surface image based on front surface image data, over a surface page length on the front surface of the printing medium transported in a predetermined transport direction; a back surface print head for printing a back surface image based on back 10surface image data, on the back surface of the printing medium after the front surface image is printed; a data corrector for creating corrected front surface image data from the front surface image data by correcting an image size of the front surface image data based on elasticity information in the transport direction after printing of the 15front surface image; and a printing controller for controlling the front surface print head to perform printing based on the corrected front surface image data, on the front surface of the printing medium, and controlling the back surface print head to perform printing on the back surface of the printing medium, therefore this claim is allowable.  
Igarashi et al. (US 2014/0169843 A1) shows in paragraphs [0057], and claim 1, correction information obtaining unit that obtains a correction information for correcting an image on a back surface based on previously obtained contraction information of a printing paper after printing an image on a front surface when printing on both surfaces. Igarashi do not include all the detailed combined limitations included in the claim including a front surface print head for printing a front surface image based on front surface image data, over a surface page length on the front surface of the printing medium transported in a predetermined transport direction; a back surface print head for printing a back surface image based on back 10surface image data, on the back surface of the printing medium after the front surface image is printed; a data corrector for creating corrected front surface image data from the front surface image data by correcting an image size of the front surface image data based on elasticity information in the transport direction after printing of the 15front surface image; and a printing controller for controlling the front surface print head to perform printing based on the corrected front surface image data, on the front surface of the printing medium, and controlling the back surface print head to perform printing on the back surface of the printing medium, therefore this claim is allowable.  

	Kinoshita (US 2008/0123157 A1) shows in paragraph [0076] a magnification correction circuit corrects the magnification based on the image data, the attribute data, and the magnification correction data, sent from the image processing section. The magnification correction circuit  calculates the expansion/contraction ratio of a recording sheet based on the size of the recording sheet detected by a sensor before the toner image is heat-fixed thereon, and the size thereof detected after the toner image has been heat-fixed thereon, and corrects the magnification based on the expansion/contraction ratio. The magnification correction data gives an instruction for correction (reduction correction/expansion correction) of the magnification of an image. Kinoshita do not include all the detailed combined limitations included in the claim including a front surface print head for printing a front surface image based on front surface image data, over a surface page length on the front surface of the printing medium transported in a predetermined transport direction; a back surface print head for printing a back surface image based on back 10surface image data, on the back surface of the printing medium after the front surface image is printed; a data corrector for creating corrected front surface image data from the front surface image data by correcting an image size of the front surface image data based on elasticity information in the transport direction after printing of the 15front surface image; and a printing controller for controlling the front surface print head to perform printing based on the corrected front surface image data, on the front surface of the printing medium, and controlling the back surface print head to perform printing on the back surface of the printing medium, therefore this claim is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675